UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



PSARA ENERGY, LTD.,                               §
     Plaintiff,                                   §
                                                  §
versus                                            §         CASE NO. 1:18-CV-00178-MAC
                                                  §
SPACE SHIPPING, LTD., ET AL.,                     §
     Defendants.                                  §



                  ORDER OVERRULING PLAINTIFF’S OBJECTIONS
                   TO REPORT AND RECOMMENDATION DENYING
                  PLAINTIFF’S MOTION TO STAY PENDING APPEAL
         The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

Judge, for pretrial management. Doc. No. 9. Pending before the court is Plaintiff Psara Energy,

Ltd.’s (Psara) “Motion to Stay Pending Appeal of Order Referring Parties to Arbitration.” Doc.

No. 42. On March 29, 2019, Judge Hawthorn entered a report (Doc. No. 50) recommending the

court deny Psara’s motion because Psara did not meet its burden of showing that the circumstances

justify imposing a stay. Judge Hawthorn also recommended denying as moot Psara’s “Motion to

Strike.” Doc. No. 51.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

                                              1 of 2
       Psara raises several objections to Judge Hawthorn’s report, but these objections are largely

a restatement of the arguments asserted in the pending motion (Doc. No. 42) and in Psara’s

previous response to the Advantage Defendants “Motion for Referral to Arbitration.” Doc. No.

30. Accordingly, after considering Psara’s objections, the court finds they are without merit and

that Judge Hawthorn’s findings and ultimate conclusion are correct.

       It is, therefore, ORDERED that the report and recommendation of the magistrate judge

(Doc. No. 50) is ADOPTED, Psara’s “Motion to Stay Pending Appeal of Order Referring Parties

to Arbitration” (Doc. No. 42) is DENIED, and that Psara’s “Motion to Strike” (Doc. No. 48) is

DENIED
     . as MOOT.
    SIGNED at Beaumont, Texas, this 7th day of September, 2004.
      SIGNED at Beaumont, Texas, this 24th day of April, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2 of 2
